PAGE, Justice
(dissenting).
Today, the court announces a fundamentally flawed interpretation of Minn.Stat. § 204D.15, subd. 1 (2010), in order to avoid a nonexistent constitutional conflict. Therefore, I respectfully dissent.
In May 2011 the Legislature approved a proposed amendment to Article XIII of the Minnesota Constitution that would add to the constitution the following language: “Only a union of one man and one woman shall be valid or recognized as a marriage in Minnesota.” Ch. 88, § 1, 2011 Minn. Laws 364, 364. At the same time, the Legislature approved the language of the question to be placed on the November 2012 ballot regarding the proposed amendment: “Shall the Minnesota Constitution be amended to provide that only a union of one man and one woman shall be valid or recognized as a marriage in Minnesota?” Id. § 2(a), 2011 Minn. Laws at 364. Finally, the Legislature approved a title for the ballot question: “The title required under Minnesota Statutes, section 204D.15, subdivision 1, for the question submitted to the people under paragraph (a) shall be ‘Recognition of Marriage Solely Between One Man and One Woman.’ ” Id. § 2(b), 2011 Minn. Laws at 364.
Minnesota Statutes § 204D.15, subd. 1, requires the Secretary of State to “provide an appropriate title for each question printed on the ... ballot. The title shall be approved by the attorney general, and shall consist of not more than one printed line above the question to which it refers.” On June 15, 2012, the Secretary of State notified the Attorney General that he had chosen the following title for the ballot question regarding the proposed marriage amendment: “Limiting the status of marriage to opposite sex couples.” On June 19, 2012, the Attorney General approved the title chosen by the Secretary of State.
In April 2012 the Legislature approved a proposed amendment to Article VII, Section 1, of the Minnesota Constitution that would add the following two subsections:
*631(a) Every person 18 years of age or more who has been a citizen of the United States for three months and who has resided in the precinct for 30 days next preceding an election shall be entitled to vote in that precinct. The place of voting by one otherwise qualified who has changed his residence within 30 days preceding the election shall be prescribed by law. The following persons shall not be entitled or permitted to vote at any election in this state: A person not meeting the above requirements; a person who has been convicted of treason or felony, unless restored to civil rights; a person under guardianship; or a person who is insane or not mentally competent.
(b) All voters voting in person must present valid government-issued photographic identification before receiving a ballot. The state must issue photographic identification at no charge to an eligible voter who does not have a form of identification meeting the requirements of this section. A voter unable to present government-issued photographic identification must be permitted to submit a provisional ballot. A provisional ballot must only be counted if the voter certifies the provisional ballot in the manner provided by law.
(c) All voters, including those not voting in person, must be subject to substantially equivalent identity and eligibility verification prior to a ballot being cast or counted.
Ch. 167, § 1, 2012 Minn. Laws 145, 145-46 (additions underlined). At the same time, the Legislature also approved the language of the question to be placed on the November 2012 ballot regarding the proposed constitutional amendment: “Shall the Minnesota Constitution be amended to require all voters to present valid photo identification to vote and to require the state to provide free identification to eligible voters, effective July 1, 2013?” Id. § 2(a), 2012 Minn. Laws at 146. Finally, the Legislature approved a title for the ballot question: “The title required under Minnesota Statutes, section 204D.15, subdivision 1, for the question submitted to the people under paragraph (a) shall be: ‘Photo Identification Required for Voting.’ ” Id. § 2(b), 2012 Minn. Laws at 146.
On July 3, 2012, the Secretary of State notified the Attorney General that he had chosen the following title for the ballot question regarding the proposed amendment: “Changes to In-Person & Absentee Voting & Voter Registration; Provisional Ballots.” On July 6, 2012, the Attorney General approved the Secretary of State’s chosen title.
In proposing their competing titles for the two proposed constitutional amendments, both the Legislature and the Secretary of State acted under Minn.Stat. § 204D.15, subd. 1, which provides:
The secretary of state shall provide an appropriate title for each question printed on the [constitutional] ballot. The title shall be approved by the attorney general, and shall consist of not more than one printed line above the question to which it refers. At the top of the ballot just below the heading, a conspicuous notice shall be printed stating that a voter’s failure to vote on a constitutional amendment has the effect of a negative vote.
The plain language of section 204D.15 requires the Secretary of State to “provide an appropriate title” for each of the questions on the constitutional ballot.
The court refuses to apply the plain language of section 204D.15 for fear of triggering a constitutional crisis. The constitutional conflict, as the court sees it, necessarily arises because the Legislature approved titles for these ballot questions *632as part of its authority under Article IX to determine “the form and manner” of submitting proposed constitutional amendments to the people. Therefore, in the court’s view, to read section 204D.15 to allow the Secretary of State to choose a title different from that approved by the Legislature violates the separation of powers. I disagree with both propositions.
The Legislature cannot delegate pure legislative power. City of Richfield v. Local No. 1215, Int'l Ass’n of Fire Fighters, 276 N.W.2d 42, 45 (Minn.1979) (citing Lee v. Delmont, 228 Minn. 101, 112, 36 N.W.2d 530, 538 (1949)). Therefore, if what the plain language of section 204D.15 delegates to the Secretary of State — the responsibility for providing a title for a ballot question — and to the Attorney General— the responsibility for approving the title— is pure legislative power, then section 204D.15 violates the separation of powers.
But in proposing constitutional amendments the Legislature does not act under its legislative power. See In re Opinion of the Justices, 118 Me. 544, 107 A. 673, 674 (1919) (noting that in proposing amendments to the United States Constitution, Congress “strictly speaking, [is not] acting in the exercise of ordinary legislative power. It is acting in behalf of and as the representative of the people of the United States under the power expressly conferred by article 5 [of the United States Constitution]”); State ex rel. McKittrick v. Kirby, 349 Mo. 988, 163 S.W.2d 990, 993 (1942) (noting that “it has been universally held that the legislature, in proposing an amendment [to the constitution], is not exercising its ordinary legislative power but is acting as a special organ of government for the purpose of constitutional amendment” and collecting eases). If proposing constitutional amendments were part of the Legislature’s legislative function, its authority to do so would be inherent in Article IV of the constitution and no separate authority (such as Article IX) would be required. As the Maine Supreme Judicial Court has observed in the context of amendments to the United States Constitution:
The people, through their Constitution, might have designated some other body than the two houses or a national constitutional convention as the source of proposals. They might have given such power to the President, or to the Cabinet, or reserved it in themselves; but they expressly delegated it to Congress or to a constitutional convention.
Opinion of the Justices, 107 A. at 675. Nor is proposing titles for ballot questions an exercise of pure legislative power. Titles for ballot questions are not laws.
Although the Legislature cannot delegate its pure legislative power, nothing prevents the Legislature from delegating other powers. See, e.g., Lee v. Delmont, 228 Minn. 101, 113, 36 N.W.2d 530, 538 (1949). Since 1919, the Legislature has delegated to the Secretary of State the responsibility for providing titles for ballot questions, subject to the approval of the Attorney General. Act of Mar. 18, 1919, ch. 76, § 1, 1919 Minn. Laws 72, 73.1 It *633was under the authority of Minn.Stat. § 204D.15, subd. 1, that the Secretary of State proposed, and the Attorney General approved, the two titles at issue here.
Not only does the court wrongly claim the need to avoid a nonexistent constitutional conflict, its resulting interpretation of section 204D.15, subdivision 1, is simply nonsensical. If, as the court necessarily assumes, the Legislature’s power to propose a ballot title is part of its exclusive authority “to determine ‘the form and manner of submitting’ proposed amendments to the people,” then section 204D.15 is unconstitutional all the time, not just when the Legislature itself fails to exercise its “exclusive authority.”
Moreover, according to the court, “when the Legislature passes a title for the ballot question in the legislation adopting a proposed constitutional amendment, that is the ‘appropriate title’ the Secretary of State must provide, under Minn.Stat. § 204D.15, subd. 1.” In other words, in the court’s view any title the Legislature approves for a ballot question is appropriate., regardless of whether it accurately reflects the nature of either the ballot question or the proposed amendment itself. Under the court’s view a majority of the Legislature could propose a constitutional amendment to, say, reinstate prohibition, propose the ballot title “Eliminating the Personal Income Tax,” the Secretary of State would be obligated to put the Legislature’s title on the ballot, and under the standard the court announces today, this court could do nothing to prevent it. That is a result I cannot countenance.
I respectfully dissent.

. As initially enacted, the statute read: "In preparing said pink ballot the secretary of state shall apply an appropriate designation or title, to each such proposition and question, which designation or title shall be approved by the attorney general.” Act of Mar. 18, 1919, ch. 76, § 1, 1919 Minn. Laws 72, 73. The initial statutory language was amended in 1959 to eliminate the word "designation.” Act of Apr. 24, 1959, ch. 675, art. 4, § 28, 1959 Minn. Laws 1145, 1154. In 1981, the election laws were recodified and Minn.Stat. § 204D.15, subd. 1, was enacted with the current language, changing the Secretary’s obligation from "apply” an appropriate title to "provide” an appropriate title. Act of Apr. 14, 1981, ch. 29, art. 6, § 15, 1981 *633Minn. Laws 120, 127 (codified at Minn.Stat. § 204D.15, subd. 1).